Dear Mr. Gorum:
Your recent letter requested a clarification of Attorney General's Opinion 80-249 dealing in part with "excess deposits on hand in civil suits".
That portion of Opinion Number 80-249 dealing with deposited court costs, owner unknown is copied below:
      "However in answer to your question, if there are advance court costs in the city court account which relate to pending litigation, these funds should be retained for the payment of any necessary expenditures which may be occasioned by further action of the clerk's office or for return to the depositor. However, where actions have been prescribed for lack of prosecution (i.e. five years without action), the unused deposits should be returned to the party making the deposit when the action is dismissed. If you are unable to determine the source of certain advance deposits, you may treat them as being forfeited and forward them to the city treasury.
There is no statute which we can cite in their regard, however, the funds may be treated as abandoned funds, although an audit may be needed to determine the status of the account."
You ask if there has been any new legislation or opinion overriding No. 80-249 and if not, which is the best treatment of the funds, to be forfeited or to be abandoned.
You further ask, that if forfeiture is the recommendation, are the funds forfeited to the city or the state treasury.
It is our opinion that under the circumstances presented, namely costs deposited for which the owner is unknown or cannot be found, the monies are governed by the "Uniform Disposition of Unclaimed Property Act" La. R.S. 9:151-9:188. La. R.S. 9:164
covers property held by courts and public agencies. That statute reads as follows in part:
      Intangible personal property held for the owner by a court, state, or other government, governmental subdivision or agency, public corporation, or public authority which remains unclaimed by the owner for more than one year after becoming payable or distributable is presumed abandoned."
In sum, it is our opinion that the costs you refer to should be abandoned to the state in accord with the above cited statute.
We hope the foregoing has been helpful to your inquiry and should you have additional questions please contact our office.
Sincerely,
                             WILLIAM J. GUSTE, JR. Attorney General
                             BY: ___________________________ JAMES M. ROSS Assistant Attorney General
JMR:rjh